Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Each of the undersigned hereby certifies, in his capacity as an officer of Ore Pharmaceutical Holdings Inc. (the “Company”), for purposes of 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to such officer’s knowledge: · The Quarterly Report of the Company on Form 10-Q for the quarterly period ended June 30, 2010 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and · The information contained in such report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:August 11, 2010 By: /s/ Mark J. Gabrielson Mark J. Gabrielson President and Chief Executive Officer (Principal Executive Officer) Date:August 11, 2010 By: /s/ Benjamin L. Palleiko Benjamin L. Palleiko Senior Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
